[Cite as Workman v. Carlisle Engineered Products, Inc., 100 Ohio St.3d 343, 2003-Ohio-6517.]




 WORKMAN ET AL., APPELLEES, v. CARLISLE ENGINEERED PRODUCTS, INC. ET AL.;
                     TRAVELERS INSURANCE COMPANY, APPELLANT.
   [Cite as Workman v. Carlisle Engineered Products, Inc., 100 Ohio St.3d 343,
                                       2003-Ohio-6517.]
Insurance — Automobile liability insurance — Uninsured/underinsured motorist
         coverage — Employer’s commercial automobile liability policy covers loss
         sustained by employee only if loss occurs within the course and scope of
         employment — Court of appeals’ judgment reversed on authority of Westfield
         Ins. Co. v. Galatis.
 (No. 2003-0446 — Submitted November 19, 2003 — Decided December 24, 2003.)
  APPEAL from the Court of Appeals for Cuyahoga County, Nos. 81179 and 81211,
                                        2003-Ohio-293.
                                    __________________
         {¶1}     The judgment of the court of appeals is reversed on the authority of
Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
         MOYER, C.J., LUNDBERG STRATTON, O’CONNOR and DEGENARO, JJ., concur.
         RESNICK, F.E. SWEENEY and PFEIFER, JJ., dissent and would affirm the
judgment of the court of appeals.
         MARY DEGENARO, J., of the Seventh Appellate District, sitting for
O’DONNELL, J.
                                    __________________
         Davis & Young, Henry A. Hentemann and Richard M. Garner, for appellant.
                                    __________________




                                                 1